Citation Nr: 1638999	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-23 231	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability (TDIU) due to PTSD.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1966 to June 1968, to include service in Vietnam.  His decorations include the Vietnam Service Medal and Fleet Marine Force Combat Operation Insignia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO, in pertinent part, granted service connection for PTSD and assigned a 30 percent evaluation therefor, effective July 31, 2008.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Montgomery, Alabama.

In February 2011, while his appeal to the Board was pending, the Veteran submitted a statement wherein he asserted that he was no longer able to hold a job as a result of PTSD.  In light of those assertions, his appeal must be expanded to include the matter of his entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if, in connection with making a claim for the highest rating possible for a disability, a claimant submits evidence of a medical disability, and evidence of unemployability, the matter of the claimant's entitlement to a TDIU is considered a component of the claim for a higher rating).

In June 2011, the Montgomery RO increased the Veteran's rating for PTSD from 30 to 50 percent, effective from the date of the original award (July 31, 2008).  Thereafter, he continued to express disagreement with the assigned rating.  See VA Form 9 (Appeal to Board of Veterans' Appeals) dated in July 2011.  As such, and in light of his prior assertions of unemployability, the matter on appeal has been characterized as set forth above, on the title page.  See also AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In his July 2011 substantive appeal, the Veteran indicated that he wanted to have a Board hearing at the RO.  However, he withdrew his request in September 2011.  38 C.F.R. § 20.704(e).

The Veteran also indicated in his July 2011 substantive appeal that he was dissatisfied with his rating for tinnitus.  In the Board's view, that submission can reasonably be construed as an NOD with respect to a March 2011 rating decision that, in pertinent part, denied a rating in excess of 10 percent for that disability.  Thus far, he has not been furnished a statement of the case (SOC) addressing that issue.  See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in further detail, below.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

As noted previously, the Board has expanded the Veteran's appeal to include the matter of his entitlement to a TDIU due to PTSD.  See Introduction, supra.  The AOJ has not considered that matter in the first instance.  As such, further development is necessary, to include providing the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and notice of the evidence and information necessary to establish entitlement to a TDIU, to include on an extraschedular basis.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A considerable number of VA treatment reports are already of record.  However, it appears that there are relevant records outstanding from the May and June 2008 time frame; specifically, dated May 16 and June 6, 2008.  These should be obtained in order to ensure that the Veteran's claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  Updated records of any relevant VA treatment the Veteran has received since January 5, 2016, should also be procured.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

As discussed above, the Veteran has filed a timely NOD with respect to matter of his entitlement to a rating in excess of 10 percent for tinnitus.  See Introduction, supra.  To date, no SOC as to that issue has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a notice letter advising them of the evidence and information necessary to substantiate a claim for a TDIU, to include on an extraschedular basis, and request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Take action to ensure that all relevant records of the Veteran's treatment through the VA Medical Centers in Biloxi, Mississippi and Houston, Texas are associated with the record, to particularly include any such records dated on May 16 and June 6, 2008, and after January 5, 2016, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the matter of the Veteran's entitlement to a rating in excess of 50 percent for PTSD, to include a TDIU due to PTSD, should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

4.  Unless the claim is resolved by granting the benefits sought, or the NOD is withdrawn, furnish an SOC to the Veteran and his representative, in accordance with 38 C.F.R. § 19.29, concerning the matter of the Veteran's entitlement to a rating in excess of 10 percent for tinnitus.  The issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

After the Veteran and his representative have been given an opportunity to respond, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

